Citation Nr: 1735824	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted an increased rating of 50 percent for his service-connected PTSD, effective January 20, 2011. 

In July 2016, the Board remanded this issue for additional development. 


FINDINGS OF FACT

The Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

As in this case, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's service-connected PTSD is rated as 50 percent disabling as of January 20, 2011 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  Pursuant to this General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).


III.  Factual Background

A May 2010 VA mental health note reflects that the Veteran continued to have depressed mood at times, but less than before.  Some improvement was noted with his medication.  His sleep was disturbed at times.  He continued to have PTSD symptoms.  He denied manic symptoms.  The Veteran reported hearing things as though he "was still in the military."  He denied visual hallucinations.  The Veteran said it was not bothersome.  He denied suicidal and homicidal ideations.  

In September 2010, VA treatment records note the Veteran's denial of insomnia, suicidal or homicidal ideations, self-destructive or assaultive ideation or behavior, panic attacks, hallucination, delusion, or acute psychotic features. 

A December 2010 mental health note reflects that the Veteran continued to deal with his anger issues.  He denied physical altercations.  He stated that he had been arguing with his wife.  He denied suicidal or homicidal ideations, or auditory or visual hallucinations.  He denied manic symptoms and denied paranoia.  The Veteran reported generally getting upset with people at times, but stated he would not hurt them because he realized the consequences.  The Veteran expressed interest in VA anger management groups and he was referred.  

In a January 2011 VA mental health treatment plan interdisciplinary note, the Veteran reported continued dreams of being chased by people with guns.  He described waking up in a cold sweat and thrashing about in bed so much that his wife moved into another room.  The Veteran reported that his anger toward the men who assaulted in while on active duty had carried over to his job.  He described maintaining control but he certainly had his thoughts.  His depression was related to his assault in-service and his daughter's murder in 2006.  The Veteran stated that sometimes he felt the depression would never go away.  The Veteran stated that his wife copes better than he does because she had family in the city.  His family lived in California and they visited yearly.  The Veteran worked full time at the post office and he enjoyed visiting family in his free time.  The Veteran had gone on vacation in the last year and he denied any problems with sleep while there.  He stated they were so busy on vacation that he was exhausted when he went to bed.  The Veteran reported drinking every day, although he had cut back. 

The Veteran was alert and oriented, and his mood was "good."  He had not had suicidal ideation for a year or more.  The Veteran stated that when his mind races he hears voices that call his name.  Occasionally, he reported seeing shadows and he was positive for paranoia with thoughts of being followed.  The Veteran was interested in anger management to help him control his anger but he was not interested in individual therapy. 

The Veteran's depression was evidenced by poor sleep, relationship discord, inability to concentrate and anger exacerbated by alcohol abuse.  The Veteran's alcohol abuse was evidenced by consistent use despite persistent or recurring social and/or relationship problems.  The Veteran's PTSD was evidenced by nightmares and flashbacks, poor sleep, depression and anger related to his in-service physical assault. 

In a January 2011 suicide risk assessment note, the Veteran was found to have fleeting suicidal ideation related to unresolved grief over his daughters murder two years prior.  He had not plan and denied intent.  He was found to have chronic suicidal thoughts with no current plan, intent or means.  The Veteran had some risk factors; however, he had multiple protective factors.  As a result, no risk was assessed. 

The Veteran filed a claim for an increased rating for his service-connected PTSD in January 2011, asserting that his symptoms had worsened. 

In a March 2011 VA mental health note, the Veteran stated he was doing "ok" and his mood was "ok."  The Veteran felt his medication (citalopram) was working.  He felt anxious when he forgot to take his medication.  He had nightmares at times but denied other side effects.  He reported that his anger was under control and he did not go through anger management classes through the VA.  He denied manic symptoms, visual hallucinations, paranoia.  The Veteran reported hearing vague and distant voices that he could not make out.  He heard them mostly at night.  The Veteran reported checking on the voices, only to find nobody and he then stopped thinking about it.  The Veteran stated that it was not bothersome to him and it was infrequent.  The Veteran denied command auditory hallucinations.  The Veteran denied suicidal or homicidal ideation within the last year. 

The Veteran was casually dressed and adequately groom with no abnormal movements.  He was cooperative with fair eye contact.  The Veteran was alert, oriented x4 and spoke at a normal rate and rhythm non-spontaneously.  His thought process was linear and affect was blunted.  His thought content contained no suicidal or homicidal ideation, and no visual hallucinations.  There were reports of auditory hallucinations that were not command auditory hallucinations.  He had no ideas of reference, thought broadcasting, insertion or deletion.  The Veteran was found to be able to understand and be able to weigh the risks and benefits of giving or withholding information regarding psychiatric, suicidal, and/or homicidal status.  The Veteran was assigned a GAF score of 52. 

The Veteran was continued on citalopram, 40 mg. The Veteran was offered an increased dosage but he declined.  He was also offered initiating a low dosage of Haldol for his auditory hallucinations.  The Veteran declined stating it was infrequent and not bothersome.  He stated he would consider the additional medication if his symptoms worsened.  The Veteran also declined individual psychotherapy or anger management groups. 

The Veteran underwent a VA PTSD examination in April 2011.  The Veteran's diagnoses of PTSD and major depressive disorder were confirmed.  In regards to his major depressive disorder, the VA examiner stated that his major depressive disorder appeared secondary to his PTSD.  The Veteran's daughter was killed in a drive-by shooting in 2006 and this appeared to have re-traumatized the Veteran as the circumstances of her death were similar to his military stressor reported in his original VA examination.  His major depressive disorder resulted in dysphoric mood more than 50 percent of the time, anhedonia, social isolation, poor motivation, depleted energy, regular crying episodes, guilt, low self-esteem, and interrupted sleep.  The Veteran was found to experience PTSD symptoms with regularity.  The severity of his overall condition was found to be moderate-serious range and his presentation and impairments were similar to what was reported at his initial rating examination.  The Veteran started with psychiatric treatment at the Phoenix VAMC in January 2009 and had been meeting with a psychiatrist since.  His presentation was consistent since initiating treatment and such symptoms that he reported at the examination were consistent with what he reported to his psychiatrist.  The Veteran was currently taking citalopram. The examiner found the Veteran's depressive disorder had an onset after his daughter's death in 2006.  Undoubtedly, her death had been the major source of his depression.  However, such depression also appeared secondary to his PTSD as the circumstances surrounding her murder re-traumatized the Veteran given the similarity to his own military trauma.  The Veteran had also been diagnosed with anxiety nos disorder; however, the only anxiety condition that the VA examiner observed was his PTSD.  The Veteran reported hearing voices and sounds (auditory hallucinations) which were not persistent.  The sounds included "blasts" or noises he heard from the walls or the floors.  He denied command hallucinations.  He did not appear overly distressed or upset with these auditory hallucinations and was not taking any medication for them.  These hallucinations did not appear to occur during re-experiencing episodes but instead were random.  

The Veteran's traumatic in-service event was found to be persistently re-experienced in recurrent and distressing recollections of the event, including images, thoughts or perceptions, and recurrent distressing dreams of the event.  The Veteran's persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was evidenced by his efforts to avoid thoughts, feelings or conversation associated with the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect.  He had difficulty falling or staying asleep, irritability or outburst of anger, and hypervigilance.  These symptoms were found to cause clinically significant distress or impairment in social, occupation, or other important areas of functions.  The Veteran's symptoms of his PTSD were the following: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; persistent delusions or hallucinations.  The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The Veteran's PTSD was found to impact his ability to work. The Veteran had been on Family and Medical Leave Act for the past year and was apparently approved for missing 1 to 2 days of work per month in relation to his PTSD.  The Veteran reported that he has missed approximately 10 days of work in the past year because of stress and depression.  He also reported getting into arguments with coworkers every couple of months.  This was usually demonstrated by verbal confrontations, but there was one near physical confrontation.  He has intermittent periods where his anger was inappropriate or he did not go into work.  Overall, he seemed to be functioning satisfactorily on the job.  The impairments observed included marital problems as evidenced by regular arguments with his wife, social impairments as evidenced by decreasing social involvement with others and few efforts to interact and attach with others, work disturbances as evidenced by infrequent missing as well as arguments with others.  There was regular mood disturbance and ongoing abuse of alcohol that was more prevalent than the last examination.  The VA examiner's overall opinion was that there has been some decline in the Veteran's functioning and an increase in symptoms (primarily depression-related) since his last ratings examination.  

April and May 2011 VA mental health group counseling notes reported the Veteran's attendance at anger management group sessions.  His participation in the group sessions was appropriate and he demonstrated good insight into his issues.  His affect was appropriate and he shared in group for the first time during session seven. 

In a May 2011 VA mental health note, the Veteran reported an "ok" mood and feeling down at times when he argues with his wife.  The Veteran also reported verbal arguments with his supervisors and co-workers.  The Veteran stated his medication helps him stay calm most of the time.  The Veteran found his attendance at anger management groups helpful.  He denied manic symptoms, suicidal ideation, or homicidal ideation.  He stated he heard noises, but denied visual hallucinations.  He denied paranoia recently.  Upon mental status examination, the Veteran was casually dressed and adequately groomed with no abnormal movements.  He was alert, oriented x4, and cooperative with fair eye contact.  He spoke at a normal rate and rhythm.  His mood was "good," his affect was blunted, and his thought process was linear.  He was assigned a GAF score of 55.  

In a June 2011 VA mental health note, the Veteran reported completed anger management and his anger was more controlled.  He was taking his medication as prescribed and denied any side effects.  His sleep was disturbed.  He denied suicidal or homicidal ideations.  He was cooperative with fair eye contact, alert and oriented x4.  He spoke at a normal rate and rhythm, non-spontaneously.  His thought process was linear and affect blunted.  He did not have auditory or visual hallucinations. 

December 2011, January 2012, February 2012 and May 2012 VA mental health notes assigned the Veteran a GAF score of 55.  He denied manic symptoms, audio or visual hallucinations, or paranoia.  He also denied suicidal or homicidal ideation.  His affect was blunted and his thought process linear. 

In February 2012, the Veteran was prescribed citalopram hydrobromide for his mood with instructions to take one 40 mg tablet every day. 

In a June 2012 VA psychiatry note, the Veteran was oriented to person, place, time, and situation.  His mood was anxious and depressed and his affect was constricted.  His speech was normal in tone, rate, and amount and his thought process and association was organized, goal-directed, and normal.  He denied any current active suicidal or homicidal ideation.  He was assigned a GAF score of 51. 

In June 2012, his VA prescription was updated to replace citalopram.  He was prescribed sertraline HCL with instructions to take one-half 50 mg tablet every day for seven days and then take one tablet every day for mood. 

In a July 2012 correspondence, the Veteran stated his PTSD was ongoing and not going away.  He also stated that there were times when he feels worse.  His VA mental health care doctor told him that his condition could only be controlled with medication. 

A January 2013 VA mental health note reflects the Veteran's reports that he was doing well and the "medication helps."  He denied side effects.  He stated that when he does not take his medication he feels emotional and anxious.  He denied manic symptoms, auditory or visual hallucinations, or paranoia.  He denied suicidal or homicidal ideations, stating that he has not any for a while now.  His anger had been better recently and he had been able to control it.  A psychiatric review of symptoms, however, revealed psychosis of hearing noises described as "shots, a burst sometimes, not always."  Upon mental status examination, the Veteran was cooperative, alert and oriented.  His speech was normal rate and rhythm and his mood was "fine."  His affect was within normal range and his thought process linear.  He was assigned a GAF of 55. 

In a September 2013 VA mental health treatment plan interdisciplinary note, the Veteran reported significant symptoms of PTSD including anxiety, panic, irritability, and nightmares.  He also reported sleeplessness, hypervigilance, and increased physiological and emotional response to stimuli that was trauma-related.  The Veteran suffered from PTSD symptoms of low energy and motivation, tendency to isolate, mild depression, avoidance of crowds, startled awakenings, poor sleep, and night and morning mood issues.  The Veteran was assigned a GAF score of 51. 

In an October 2013 correspondence, the Veteran's wife stated that his personality changes a lot.  One moment he is fine, and the next moment he is yelling, abusive, and threatening.  He no longer slept at night.  He walked around, leaning out windows, and checking the doors.  They no longer slept together because the wife was scarred of him.  His wife stated that the Veteran threatened her all night.  She was worried that he might hit her one day.  She had to talk to him like a child.  She and her oldest son closed themselves off in their rooms to avoid saying something that the Veteran did not like.  The Veteran kept her and her son up all night because he made so much noise.  He stood outside the door and ran his mouth, yelling and insulting her and her son.

In an October 2013 correspondence, the Veteran's co-worker, R.A., described the Veteran's irate behavior.  On several occasions, the Veteran acted irately when trying to communicate with employees and supervisors.  R.A. stated that the Veteran becomes hostile and has confrontations with other employees and his supervisors.  When the Veteran is confronted over his actions, the Veteran becomes nervous and makes conflicting statements which he later attempts to correct. 

In an October 2013 statement (via VA Form 9), the Veteran stated his PTSD symptoms were worse. 

In an October 2013 VA psychiatry note, the Veteran reported missing a lot of work related to his PTSD symptoms.  He has re-experiencing symptoms of nightmares, poor sleep, several startle awakenings, tardiness for work, tiredness at work, and little energy and concentration.  His supervisor had complained recently.  He was put on a two week suspension at work and was given notice that it could go a step higher if his job performance did not improve.  The Veteran was alert, oriented, pleasant and cooperative.  He was neatly dressed, and his grooming and hygiene was good.  His mood was somewhat depressed and anxious and grieving his daughter's death.  His affect was congruent and speech was within normal limits for rate, soft spoken and his production was logical and goal-directed.  His thought content was within normal limits and thought processes logical.  The Veteran did not express suicidal ideation or homicidal ideation. 

In a February 2014 VA mental health physician note, the Veteran denied manic symptoms, auditory or visual hallucinations, paranoia, or suicidal or homicidal ideations.   His mood was ok and his affect was congruent and euthymic.  He was alert and oriented to person, place and time.  His thought process and content was logical and coherent.  He was assigned a GAF score of 60. 

The Veteran underwent a VA PTSD examination in March 2014.  The VA examiner confirmed the diagnoses of PTSD and major depressive disorder as secondary to his PTSD.  The VA examiner found him to have occupational and social impairment with reduced reliability and productivity.  The Veteran reported a satisfactory relationship with his only living parent and no close relationship with his two siblings.  The Veteran and his wife had been married for 40 years and the records described her as supportive.  The Veteran got along with his two living children but he reported regretting that he cannot feel closer to them.  The Veteran was vague about leisure and/or social interests and activities.  He did participate in family events.  He walked, but he was vague about other activities.  He did activities of daily living.  He continued to work for the post office.  He reported problems getting along with his supervisors and co-workers.  He had received both written and verbal warnings about his work performance.  The Veteran stated that the ramifications of his DUI in 2009 were now concluded and that he did not have any current legal problems.  There were not suicide attempts.  He had anger and a history of violence with people.  He reported his last outburst was about 2 years prior.  He had a history of alcohol abuse.  Records noted the Veteran's report that he had "cut down" on his drinking.  The Veteran affirmed this during the examination but was vague about the frequency and extent of his current alcohol use. 

The Veteran's traumatic in-service event was re-experienced in recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams in which the content and/or affect of the dream is related to the traumatic event; and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event(s).  The Veteran's persistent avoidance of stimuli associated with the trauma was evidenced by avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or close associated with the traumatic events and external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  His cognitive and mood was characterized by persistent negative emotional state (e.g., fear, horror, anger, guilt or shame), markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He had marked alterations in arousal and reactivity associated with the traumatic events evidenced by irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, and sleep disturbance.  These PTSD symptoms were found to cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  These disturbances were not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.  The Veteran's symptoms of his PTSD were the following: depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  

In a July 2014 VA psychiatry note, the Veteran and his wife had just returned from a vacation during which he and his wife enjoyed themselves a lot for the first time in quite a while.  He had not had any more suspensions at work and his attendance had improved.  He reported nightmares two nights a week with awakenings.  The Veteran was alert, oriented, pleasant and cooperative.   He was neatly dressed and his grooming and hygiene was good.  His mood was less depressed and he had less anxiety.  His affect was congruent.  His speech was within normal limits for rate, soft spoken, and production was logical and goal-directed.  His thought content was within normal limits and thought processes logical.  There was no evidence of a thought disorder.  The Veteran did not express suicidal ideation or homicidal ideation.  His motivation for treatment was good. 

An April 2015 letter from the U.S. Post office to the Veteran reflects the Veteran's suspension at work which was reduced to an official discussion.  A separate April 2015 letter from the U.S. Post Office reduced a 14 day suspension to a seven day suspension that would remain in the Veteran's employee file for two years provided that no similar discipline was issued in the interim. 

In a September 2015 statement, the Veteran stated that he had difficulty in adapting to a work-like environment.  Recently, his supervisor gave him a letter warning him for failure to follow instruction and obeying orders.  He also received a letter of warning form his supervisor for inappropriate behavior for getting into altercations and his angry outbursts with other employees.  The Veteran reported difficulties in establishing and maintaining effective work and social relationships.  When his wife's family had social events, the family would send him a plate of food because they do not want him to attend these events.  The family never knew how he would act.  The Veteran reacted with unprovoked anger at times and the Veteran started fighting with the other men.  He had been carried out of their homes at times.  

The Veteran also stated that he has occupational and social impairment with his speech being intermittent, illogical, obscure, and irrelevant.  When the Veteran spoke with his wife, she told him that he did not make sense or conversation was irrelevant.  When he tried to talk at work, they did not understand him so he had to repeat everything he said.  The Veteran reported his supervisor had questioned his absences.  The Veteran stated that he got time and spatially disoriented while taking his lunch break or bathroom breaks.  Management did not think he was doing a good enough job and they always stood around looking at him work.  Every day, his wife reminded him about his personal appearance and hygiene.  Sometimes, he did not care about showering or brushing his teeth.  He had lost teeth and he did not go to the dentist to have them replaced.  At night, his wife and son locked their doors thinking that the Veteran was sleep walking.  He felt lethargic when he got up during the day and he was depressed and in a bad mood at work.  He had thoughts about resigning from his job and looking for other work because he had difficulty in adapting to stressful circumstances in his work environment.   

A November 2015 VA mental health treatment plan interdisciplinary note reflects the Veteran's reports of significant symptoms of PTSD including anxiety, panic, irritability, and nightmares related to trauma he sustained while in-service.  He also reported sleeplessness, hypervigilance, increased physiological and emotional response to stimuli that was trauma-related.  He was having struggles at work and at home.  He was also grieving the death of his daughter and his grandson.  At this time, the Veteran was suffering from PTSD symptoms of low energy and motivation, tendency to isolate, mild depression, avoidance of crowds, startled awakenings, poor sleep, and night and morning mood issues.  The Veteran denied alcohol abuse. 

March 2016 VA treatment records reflect the Veteran had an active prescription for sertraline HCL with directions to take one-half 100 mg tablet for his mood. 

In an April 2016 VA psychiatry note, the Veteran reported not getting along well with his wife, who had just undergone knee surgery and he was taking care of her.  The Veteran had not had further issues at work.  The Veteran was alert, oriented, pleasant and cooperative.  He was neatly dressed and his grooming and hygiene were good.  His mood was a little sad because of upcoming anniversary dates, including his deceased daughter's birthday and the anniversary of his grandson's death.  He was tearful at times when talking about his daughter.  He was anxious and his affect was restricted.  His speech was within normal limits for rate.  He was soft spoken and production was logical and goal-directed.  Thought content was within normal limits and thought processes logical.  The Veteran did not express suicidal ideation or homicidal ideation.  

In a June 2016 VA psychiatry note, the Veteran reported being back to work and planning to retire next month.  He had cut back on his alcohol and was not drinking liquor.  He had no further issues at work.  He was already thinking that he wanted to do something when he retires with his time whether it is volunteering or some part-time work.  He and some family members spent a few days out of town for the first time.  He wanted to share pictures on his cellphone with the writer.  He really enjoyed himself and it was a good time for him and his wife.  He did think about his daughter but he did not let it get him too depressed.  He declined any kind of support group stating that this writer had helped him a lot processing his grief.  He engaged in some diversional activities such as walking to the park, playing with their two dogs, family activities, planting things, such as tomatoes and orange trees.  He had been going to church more and was enjoying it.  The Veteran discussed the nightmares that he had at least two nights a week with awakenings.  These dreams were always about his military trauma.  

The Veteran was alert, oriented, pleasant and cooperative.  He was neatly dressed, and his grooming and hygiene were good.  His mood was a little better because of his vacation with his family. He filled up with tears only once during the session when mentioning his daughter and grandson.  He had some anxiety and his affect was restricted.  His speech was within normal limits for rate.  He was soft spoken, and his production was logical and goal-directed.  His thought content was within normal limits and his thought processes were logical.  There was no evidence of a thought disorder.  The Veteran did not express suicidal ideation or homicidal ideation.  His motivation for treatment was good. 

The Veteran underwent a VA PTSD examination in August 2016.  The Veteran was diagnosed with PTSD.  No other mental disorder was diagnosed.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  The Veteran reported a strain in his relationship with his wife since he retired in July.  The Veteran reported becoming very frustrated with his wife.  He denied any physical altercations.  He reported having few friends.  He noted he had more work acquaintances.  His stated that his sister-in-law would come over to visit and he also noted that they took two vacations recently.  The Veteran stated that he enjoyed walking and did this regularly.  He wanted to join the YMCA and was looking to join.  He reported that he began attending church and tried to attend regularly.  The Veteran indicated since his retirement he had been trying to get out of the house more often so that he did not argue with his wife.  He reported he would like to find part-time work or begin to volunteer to keep himself busy. 

The VA examiner noted that the Veteran was prescribed psychotropic and the Veteran noted "they help some."  The Veteran reported current struggles with sleep, both getting to sleep and waking up.  He described re-experiencing dreams that often woke him up.  He was able to return to sleep after a while.  He reported waking up four to five times per night.  He stated he slept a total of three to four hours per night and he felt tired upon awakening.  The Veteran noted he struggled with maintaining relationships.  He reported he had a hard time getting along with others.  He described verbal arguments with his wife or his son.  He also stated that when his family went on vacation that they often took his sister-in-law so that he and his wife did not fight.  He indicated that he was fearful that his recent retirement may affect his relationship with his wife.  He acknowledged experiencing anxiety.  He described his anxiety as a choking feeling.  He reported if he worries or thinks about the past or future, he began to become anxious. 

The Veteran's traumatic in-service event was persistently re-experienced in intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s) and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event(s).  The Veteran's persistent avoidance of stimuli associated with the trauma was evidenced by his avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s) and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  The Veteran's cognition and mood was characterized by persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame), markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran had marked alterations in arousal and reactivity associated with his in-service event, as evidenced by irritable behavior and angry outbursts (with little or no provocations) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, and sleep disturbance.  His PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood. 

Analysis

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher 70 percent rating, but not higher.  38 C.F.R. § 4.7 (2016).

The evidence of record shows that the Veteran's PTSD symptoms were manifested primarily by near-continuous depression, non-persistent auditory hallucinations, anger, irritability, recurrent nightmares, chronic sleep impairment, flattened affect, anxiety, avoidance behaviors, social isolation, restricted social functioning, obsessional rituals such as checking locks and windows, crying spells, disturbances in motivation and mood, involvement in verbal altercations, inability to adapt to stressful circumstances, and difficulty in establishing and maintaining effective work relationships.  Accordingly, the severity, frequency, and duration of the Veteran's PTSD symptoms are consistent with a 70 percent disability rating. 

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the actual severity, frequency and duration demonstrated of symptomatology contemplated for a 70 percent rating are sufficiently demonstrated.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

The Board notes that the Veteran was assigned GAF scores ranging between 51 and 60 throughout the pendency of the claim.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  While these assignments would suggest that a lower rating was warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score. 38 C.F.R. § 4.126(a) (2016).

However, the Board emphasizes that the Veteran's PTSD symptoms are not equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 100 percent rating under the General Rating Formula at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The Board recognizes the Veteran's September 2015 statement that the Veteran's speech was intermittent, illogical, obscure, and irrelevant, he got spatially disoriented and his wife had to remind him of his personal hygiene.  However, the medical evidence of record consistently found the Veteran to be adequately dressed, alert and oriented, speaking at a normal rate and rhythm with a linear thought-process.  The evidence fails to support a finding that the Veteran's PTSD is collectively manifested by symptoms that more nearly approximate a 100 percent rating under the General Rating Formula for Mental Disorders, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or any other symptoms equivalent in severity, frequency, or duration.  38 C.F.R. § 4.130 (2016).  As such, the Veteran's PTSD does not result in total occupational and social impairment under 38 C.F.R. § 4.130.  

Accordingly, the Board finds that the criteria for a 70 percent rating, but not higher, for PTSD are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulation governing the award of monetary benefits. 





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


